Citation Nr: 9908758	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-10 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chloracne, secondary to 
Agent Orange exposure in service.

ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1965 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
veteran's claim for service connection for chloracne, 
secondary to Agent Orange exposure in service, as being not 
well grounded.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

4.  There is no competent medical evidence revealing a 
current diagnosis of chloracne or any Agent Orange related 
disorder.

5.  The veteran has not presented a plausible claim for 
service connection for chloracne, secondary to Agent Orange 
exposure in service.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for chloracne, secondary to Agent Orange 
exposure in service, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

tion is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Darby v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Put another way, "where 
38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) are 
satisfied, the requirements for evidence of both service 
incurrence and causal nexus are satisfied."  Darby v. Brown, 
10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998) (emphasis added);  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1997);  Chloracne, or other 
acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).  

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case the veteran avers that he developed chloracne as 
a result of exposure to Agent Orange in service.  The 
veteran's discharge papers, DD 214, reveal that he did serve 
in the Republic of Vietnam during the Vietnam era.  The 
veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
of any complaints, or diagnosis, of chloracne cancer during 
service.  The Board notes that an October 1967 service 
department medical treatment record reveals that the veteran 
had a sore on his face for approximately 4 months and that it 
appeared to be a ringworm type lesion.  On the veteran's 
August 1968 separation examination clinical evaluation of the 
veteran's head and face was abnormal with a tinea corporis 
lesion being noted on his right cheek.  

The Board notes that the service medical records do reveal 
the presence of a lesion on the veteran's face during 
service.  However, the overwhelming weight of medical 
evidence developed subsequent to service reveals that the 
veteran is diagnosed with systemic lupus erythematosus which 
is the cause of his skin disorder.  For example, a September 
1982 letter from the University of Alabama Department of 
Dermatology reveals that the veteran has severe scarring and 
plaques of the skin and specifically related the veteran's 
skin disorder to his lupus.

A January 1994 VA treatment record notes depigmentation of 
the veteran's entire scalp and face.  However, this is noted 
to be a symptom of his lupus.  

In March 1996 a VA Agent Orange examination of the veteran 
was conducted.  The veteran specifically complained of a 
"skin condition."  The diagnosis of the examining physician 
included "systemic lupus erythematosus."  

In an April 1997 statement the veteran indicated that he was 
treated at VA medical center (VAMC) Ann Arbor, Michigan in 
the 1980s and that these records would support his claim for 
service connection for chloracne.  The RO specifically 
requested these records and received a negative response in 
July 1998.

The veteran's assertions are best summarized in the narrative 
he provided on his April 1997 substantive appeal, VA Form 9.  
The veteran stated "I wish to be service connected for my 
chloracne as a direct result of my exposure to Agent Orange 
while stationed in Vietnam.  I never had any chloracne or any 
other skin problem before I went on active Air Force Duty.  I 
was exposed to Agent Orange and I have had chloracne ever 
since my release from active Air Force duty."  

The overwhelming evidence of record reveals that the veteran 
does not have chloracne, and has never had chloracne.  The 
veteran is service connected for systemic lupus erythematosus 
at a 100 percent disability rating.  One of the symptoms of 
the veteran's service connected lupus is severe skin lesions.  
The Board concedes that the veteran has a severe skin 
disorder; however all of the medical evidence of record 
reveals that the current skin disorder is a manifestation of 
the lupus for which the veteran is already service connected.  

The Board finds that, although the veteran had active service 
in the Republic of Vietnam during the Vietnam era, no 
competent medical evidence has been submitted demonstrating 
that chloracne due to herbicide exposure is present and 
related to service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the instant case the Board again notes that there is no 
competent evidence which reveals that the veteran has 
chloracne.  Rather, the totality of medical evidence or 
record reveals that his skin disorder is a manifestation of 
his service connected lupus.  

With no current disability the veteran does not meet the 
first element required for his claim for service connection 
for chloracne, as a residual of Agent Orange exposure, to be 
well grounded.  See Caluza, 7 Vet. App. at 506.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for chloracne, secondary to Agent Orange 
exposure in service, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


